Citation Nr: 0922789	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  07-05 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.  

2.  Entitlement to service connection for a back condition.  

3.  Entitlement to service connection for double pneumonia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel



REMAND

The Veteran had active military service from July 1951 to 
July 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 

The Veteran's representative has made a motion to Advance on 
Docket due to the Veteran's advanced age.  The motion was 
granted and this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran is seeking service connection for hemorrhoids, a 
back condition, and double pneumonia.

A search for service treatment records (STRs) yielded no 
findings of records.  The Board notes VA's heightened duty to 
assist the Veteran with the development of his claim where 
STRs are unavailable.  See Cromer v. Nicholson, 19 Vet. App. 
215, 217-18 (2005), aff'd 455 F.3d 1346 (Fed. Cir. 2006); 
cert. denied 127 S. Ct. 2265, 167 L. Ed. 2d 1093 (2007). 

He further stated that he is in receipt of Social Security 
Administration (SSA) disability benefits.  While the 
administrative decision has been associated with the 
Veteran's claim file, SSA informed VA that the Veteran's 
medical records were destroyed.  

Both the Veteran and the SSA decision referenced medical 
records of J. Lora, M.D.  However, the Veteran has not yet 
provided VA with either the records or the necessary 
information and authorization form that would allow VA to 
obtain the records.  The Veteran should be contacted in this 
regard on remand.  

The Board also notes that the Veteran's representative 
indicated in written argument dated in May 2009 that the 
Veteran mentioned treatment at the VAMC in Ocala, Florida, in 
the early 1990s.  Accordingly, these records should be 
requested on remand.

In correspondence received in August 2005 the Veteran stated 
that he has been treated for hemorrhoids, a back condition, 
and lung problems during service and following separation 
from service.  He also stated that he was hospitalized for a 
back injury at Suffolk County Air Force Base Hospital and 
Mitchell Field Hospital.  It does not appear that the records 
of these hospitalizations are in the claims file.  While the 
RO requested records in July 2006, it does not appear that a 
response, if one was provided, has been associated with the 
claims folder.  Those records should again be requested, and 
associated with the Veteran's claims file.  

In his original claim, the Veteran reported that he was 
exposed to mustard gas in service.  As he has reported that 
his current lung disability is chronic bronchitis, the 
provisions of 38 C.F.R. § 3.316 pertaining to mustard gas 
exposure may be applicable to his case.  However, it is not 
clear whether he was exposed to mustard gas in service and, 
if so, whether it was full-body exposure.  Accordingly, on 
remand, the case must be appropriately developed pursuant to 
the mustard gas protocols set forth in the VBA Adjudication 
Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, Section F, 
and Training Letter 05-01.  As part of the protocol, the 
Veteran's military personnel file should be requested.  
 
Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide 
a medical examination and/or obtain a medical opinion when 
there is:  (1) competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a  
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The third prong, which 
requires that the evidence of record "indicate" that the 
claimed disability or symptoms "may be" associated with the 
established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83.  The Veteran has not been afforded a VA 
examination.  While there are competent reports of 
continuity of symptomatology since service, VA examinations 
for opinions as to whether any current back pain, 
hemorrhoids, or a lung condition are related to service are 
necessary to make a determination in this case.  

In a statement dated in November 2005 the Veteran reported 
that he receives treatment at the Gainesville VAMC.  VA is 
required to make reasonable efforts to help a claimant obtain 
records relevant to his claim, whether or not the records are 
in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2008).  In Bell v. Derwinski, 2 Vet. App. 
611 (1992), the Court held that VA has constructive notice of 
VA generated documents that could reasonably be expected to 
be part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Accordingly, the RO should request 
updated VA medical records pertaining to the Veteran that are 
dated from March 28, 2006.  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action: 

1.  Contact the Veteran and request 
that he provide medical records or 
information, and any necessary 
authorization form, regarding any 
relevant hospitalizations and private 
treatment records dated after 
separation so that the RO can attempt 
to obtain those records.  The Board is 
particularly interested in the medical 
records of Dr. J. Lora.  

2.  The RO should request VA medical 
records dated in the early 1990s from 
the VAMC in Ocala, Florida, and also 
current VA medical records dating from 
March 28, 2006.  

3.  The RO should request, through the 
appropriate channels, hospitalization 
records (including SGO extracts) 
pertaining to the Veteran for the 
months of December 1951 and January 
1952 at the Suffolk County Air Force 
Base Hospital and Mitchell Field 
Hospital.  

4.  Request the Veteran's military 
personnel file.  

5.  Develop the Veteran's claim for a 
lung condition, to include chronic 
bronchitis, pursuant to the mustard 
gas protocols set forth in the VBA 
Adjudication Manual, M21-1MR, Part IV, 
Subpart ii, Chapter 1, Section F, 
Training Letter 05-01, and any other 
applicable criteria.

6.  After any additional medical 
records have been obtained and 
associated with the claims folder, 
schedule the Veteran for an 
examination with regard to his claim 
for service connection for 
hemorrhoids.  The claims file must be 
made available to, and reviewed by, 
the examiner, and the examiner must 
note in his report that the claims 
file was reviewed.  All indicated 
tests must be performed, and all 
findings reported in detail.  The 
Veteran must be provided with an 
opportunity to describe problems he 
has had with hemorrhoids since his 
discharge from active service.  The 
examiner is specifically requested to 
opine as to whether it is less likely 
than not (less than a 50 percent 
probability) or at least as likely as 
not (50 percent probability or 
greater) that a hemorrhoid condition 
is related to active military 
service.  A complete rationale must be 
set forth in the report provided.

7.  After any additional medical 
records have been obtained and 
associated with the claims folder, 
schedule the Veteran for an 
examination with regard to his claim 
for service connection for a back 
injury.  The claims file must be made 
available to, and reviewed by, the 
examiner, and the examiner must note 
in his report that the claims file was 
reviewed.  All indicated tests must be 
performed, and all findings reported 
in detail.  The Veteran must be 
provided with an opportunity to 
describe problems he has had with his 
back since his discharge from active 
service.  The examiner is specifically 
requested to opine as to whether it is 
less likely than not (less than a 50 
percent probability) or at least as 
likely as not (50 percent probability 
or greater) that a back disorder is 
related to active military service.  
In that regard, the examiner's 
attention is specifically directed to 
the Veteran's statements received in 
August 2005, which constitute 
competent and credible evidence that 
the Veteran had a back injury during 
service and back symptomatology after 
separation.  A complete rationale must 
be set forth in the report provided.

8.  Upon completion of steps 1 to 5, 
schedule the Veteran for an 
examination with regard to his claim 
for service connection for a lung 
condition, to include chronic 
bronchitis and residuals of double 
pneumonia.  The claims file must be 
made available to, and reviewed by, 
the examiner, and the examiner must 
note in his report that the claims 
file was reviewed.  The RO should 
inform the examiner whether exposure 
to full-body mustard gas in service 
has been verified.  All indicated 
tests must be performed, and all 
findings reported in detail.  The 
Veteran must be provided with an 
opportunity to describe problems he 
has had with his lungs since his 
discharge from active service.  The 
examiner is specifically requested to 
opine as to whether it is less likely 
than not (less than a 50 percent 
probability) or at least as likely as 
not (50 percent probability or 
greater) that a lung disorder is 
related to active military service.  
In that regard, the examiner's 
attention is specifically directed to 
the Veteran's statements received in 
August 2005, which constitute 
competent and credible evidence that 
the Veteran has had lung problems 
since service.  A complete rationale 
must be set forth in the report 
provided.

9.  After any further development 
deemed necessary, readjudicate the 
issues on appeal.  If the benefits 
sought remain denied, the Veteran and 
his representative should be furnished 
a supplemental statement of the case 
in accordance with 38 C.F.R. § 
19.31(b)(1), which applies and 
provides the criteria set forth in 
38 C.F.R. § 3.316, and be given an 
opportunity to respond.  The case 
should then be returned to the Board 
for appellate review, if indicated.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



